Notice of Pre-AIA  or AIA  Status
 	The present application 16/291,032, filed on 3/4/2019  (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	Patent Prosecution Highway (PPH) program GRANTED on 4/8/2020.
DETAILED ACTION
Response to RCE-1 Amendment
Claims 8-16 are pending, (claims 1-7 are cancelled) in this application.
Examiner acknowledges applicant’s amendment filed on 10/26/2021.
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
7/1/2021 has been entered
Drawings
The Drawings filed on 3/4/2019 are acceptable for examination purpose.

Priority
Acknowledgment is made of applicant’s claim for foreign priority application under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JAPAN 2018-039038, filed on 03/05/2018.
Response to Argument
Applicant’s arguments with respect to claim 8-15 filed 7/1/2021 have been considered, for examiner’s response, see discussion below:
a) 	At page 7, claim 1, applicant argues:
	Akias does not disclose receiving a request including attribute information on data to register metadata including the attribute information”
 	Thus, it is explicit that the features of “when receiving a registration request including attribute information on data that a terminal connected to the node device has, to register metadata including the attribute information, ... and storing the metadata which includes the attribute information and access authority information, the access authority information including second user identification information, the second user identification information is information indicating a user who is authorized to access the data” and “determining, based on the first user identification information included in the first obtainment request and the second user identification information whether or not a user specified by the first obtainment request to obtain the metadata is given permission to access to the metadata” recited in the independent claims are not discloses in Aikas or the combination of previously cited references even if combined with Aikas.
 	Among other things, a prima facie case of obviousness must establish that the asserted combination of references teaches or suggests each and every element of the 
Examiners’ response:
 	prior art of Aikas disclosed “receiving a request including attribute information on data to register metadata including the attribute information” (Aikas: fig 1, element 116, 0006, page 2, line 20-28, 0032,0035 – Aikas teaches access control list that specifically identify users, access permissions for example first access control identifies first user  associated with the resources, similarly second user and second access permissions associated with the second user and respective second resources specifically defining metadata attributes.  The prior art of Aikas also teaches metadata maintains various attributes such as object creation time, object size, hashes, access control list is part of the buckets and objects as detailed in 0032, as such access control list associated with a bucket containing objects with respect to group of users, roles and like as detailed in 0035, therefore, the prior art of Wright, Aikas supports defining metadata and respective attributes including hash (values and/or function)
	The prior art of Aikas specifically teaches user(s) authentication based on credentials (Aikas: 0025, line 1-2, 0029, line 8-11, 0049).  The prior art of Aikas teaches defining scopes for each single user access permissions, or group of users access permissions specifically identified with username or other identifier associated with the group of users, further users may be assigned and/or managed ACL roles or changing the role of the group and like (Aikas: 0034-0035, see table 3), therefore, Aikas not only 
 	The prior art of Wright teaches  blockchain transaction environment that provides using metadata, Wright teaches metadata attributes including security and verification control components using look-up key or cryptographic key arrangement for example devices connected in the blockchain-related address, further it is noted that Wright specifically teaches metadata may store a hyperlink to a file containing more data, and metadata may store both hyperlink to a hash table, (fig 1, page 1, line 19-25, page 5, line 1-5, page 38, line 19-23, page 44, line 1-5, line 15-19,  31-32, page 45, line 1-6)   the prior art of Wright directed to blockchain that is peer-to-peer electronic ledger defining data structure that conducts transfer of control, transactions between participants devices connected in an network as detailed in fig 1, page 1, line 19-25),
 	 It is further noted that Wright teaches attribute information data for example metadata of transaction rights are associated with the specific named entity, defines rights particularly metadata may have three parameters or data items representing respective attribute information on data of node token as detailed in page 44, line 15-19, 31-32, page 45, line 1-6;
	The prior art of Wright:– defining metadata attributes with respect to transactions and transferring data on to the other node(s), i.e, communicating with other nodes in the network, it is further noted that Wright teaches hashing that has hash value stored data item corresponds to data identification (page 7, line 1-3, line 11, page 14, line 22-26, page 15)
prima facie:
Claim 8,11-12 rejected under 103: Wright et al., Andrade, Cannor in view of Aikas:
  	One of an ordinary 	skill in the art would be motivated to incorporate block chain based multifactor personal identity verification system of Andrade into computer implemented controlled components particularly blockchain/IoT of Wright et al., because that would have allowed users of Wright to substitute and/or modify one method with other particularly verification of user data associated with the block chain based multifactor personal identify that including private key matching on a block chain, further maintaining other relationship information such as usage, demographic associated with users, including interaction history among users in the system (Andrade: 0025), thus improves quality and reliability and protecting  user information. The exemplary rationales that may support prima facie conclusion of obviousness includes (G)  Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention- -KSR, 550 US at 398.
 	One of an ordinary skill in the art would be motivated to use storage access control permissions list to in associated users both external and internal credential of Aikas et al., into users of Wright et al., Andrade, Cannor because that would have allowed users of Wright et al., Andrade, Cannor to define specific access control list authorizing specific resources, maintaining metadata of of each object associated with the respective user ID, permissions (fig 6), while allowing delegating authorization of another system resources, bringing the flexibility to serve resources to the authorized users and protecting secretes and/or unknown factors (Aikas: 0007).  The exemplary 
 	Accordingly, it is a suggested combination of Wright et al., Andrade, Cannor  in view of Aikas that teaches the claim limitation 8,11-12,
	
prima facie:
Claim 8,11-12 rejected under 103 Wright et al., Sainaney, Connor in view of Aikas
 	One of an ordinary 	skill in the art would be motivated to incorporate administering access permissions for computer resources particularly defining searching rights enable documents supported by the permission in accordance with the users credentials of  Sainaney into computer implemented controlled components  particularly blockchain/IoT of Wright et al., because that would have allowed users of Wright to define data structure of   access permissions for computer resources particularly using searching rights that satisfy the search criteria, selecting keywords list for the list of documents of Sainaney to determine whether a user or user group authorized to access a particular document(s) while processing and maintaining protected files keywords associated with protected documents (Abstract, 0011), furthermore effectively controlling devices implementing  IP address and a public-private key cryptographic key pair associated with the device (Wright: page 4, line 9-15), thus improves overall quality and reliability of the system.  The exemplary rationales that may support prima facie conclusion of obviousness includes (G)  Some teaching, 
 	Aikas, Wright, Sainaney,, Connor constitute analogous art and hence,  One of an ordinary skill in the art would be motivated to incorporate host storage access control permissions list to in associated users both external and internal credential of Aikas et al., into users of Wright et al., Sainaney, Connor because that would have allowed users of Wright et al., Sainaney, Connor to define specific access control list authorizing specific resources, maintaining metadata of of each object associated with the respective user ID, permissions (fig 6), while allowing delegating authorization of another system resources, bringing the flexibility to serve resources to the authorized users and protecting secretes and/or unknown factors (Aikas: 0007).  ).  The exemplary rationales that may support prima facie conclusion of obviousness includes (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art-KSR, 550 US at 398. 
 	Accordingly, it is a suggested combination of Wright et al., Sainaney, Cannor  in view of Aikas that teaches the claim limitation 8,11-12
 	Examiner applies above arguments to claims 11-12 and claims 9-10,13-16 depend from claim 8.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8,11-12 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable  over WRIGHT Craig Steven et al., (hereafter Wright), WO 2017/187397 published Nov 2017, Andrade, US Pub.No. 20170279801 published Sep,2017 Connor et al., (hereafter Connor), US Pub. No. 2016/0255096 published Sep,2016, in view of Aikas et al., (hereafter Aikas), US Pub.No. 2014/0143543 published May,2014.

As to Claim 8,11-12,  Wright teaches a system which including “ A non-transitory computer-readable storage medium storing a program that causes a processor included in node device in a data circulation network to execute a process, the process comprising” (Abstract, page 3, line 26-32 – Wright teaches both hardware and software on computer-implemented system and method) :
 	“when receiving a registration request including attribute information on data that a terminal connected to the node device has, to register metadata including the attribute information, transferring the metadata to another node device included in the data circulation network; when receiving an first obtainment request to obtain the metadata” (fig 1, page 1, line 19-25, page 5, line 1-5, page 38, line 19-23, page 44, line 1-5, line 15-19,  31-32, page 45, line 1-6 - Wright teaches blockchain transaction environment that provides using metadata, Wright teaches metadata attributes including security and verification control components using look-up key or cryptographic key arrangement for example devices connected in the blockchain-related address, further it is noted that Wright specifically teaches metadata may store a hyperlink to a file containing more data, and metadata may store both hyperlink to a hash table,  the prior art of Wright directed to blockchain that is peer-to-peer electronic ledger defining data structure that conducts transfer of control, transactions between participants devices connected in an network as detailed in fig 1, page 1, line 19-25), it is further noted that Wright teaches attribute information data for example metadata of transaction rights are associated with the specific named entity, defines rights particularly metadata may have three parameters or data items representing respective attribute information on data of node token as detailed in page 44, line 15-19, 31-32, page 45, line 1-6;

 	“determining, based on the user information (page 29, line 16-22), whether or not a user specified by the request to obtain the metadata is given to the metadata, referring to the attribute information”(page 5, line 1-5 – Wright teaches defining metadata in accessing blockchain transactions with access and verification i.e, security associated with metadata), it is further noted that Wright teaches multiple techniques with respect to referring to the attribute information (Wright: page 16-17) 
 	obtaining the metadata which is permitted to access from the user (Wright:     page 54, line 1-11 – Wright teaches metadata-code hash including user signature in a P2SH command to verify the origin of the metadata, note: P2SH is the bitcoin protocol or another blockchain protocol typically having user credentials),  the specified in the first obtainment request” (Wright : page 10, line 29-31, page 11, line 1-6,page 40, line 12-16 – Wright teaches blockchain transactions defining metadata attributes particularly pointer referencing to the location of instructions, Wright also teaches blockchain stores transaction metadata access information including multi-signature pay-to-hash code), and
 	“transmitting the obtained metadata to an issuer of the first obtain request    (Wright : page 6, line 16-18, page 9, line 1-2, page 10, line 1-5, fig 1); and
 	when receiving a second obtainment request including data identification to obtain data that is identified by the data identification based on the metadata, obtaining the data from the terminal and transferring the data to a requestor of the data” (Wright: page 7, line 1-3, line 11, page 14, line 22-26, page 15 – defining metadata attributes .
 	It is however, noted that Wright does not disclose “the first obtainment request including first keyword information that indicates a keyword and user identification information”,  “the user identification,  access authority information, permission to access”, although Wright teaches access data using public/private key using cryptography in verifying and securing data (page 5, line 15).  On the other hand, Andrade disclosed “the first obtainment request including first keyword information that indicates a keyword and user identification information” (fig 3, element 306, 0052-0053 – Andrade teaches user data as personal data may be encrypted and stored on the block chain , as such keyword information indicating as a private key, a finger print, a finger print hash as one of the unique identification as detailed in fig 3, element 306);” “the user identification” (fig 1, 0025,0027 – Andrade teaches user profile stores username, password and other login information associated with the user, also Andrade supports verification of the user information as detailed in fig 1, element 116);” access authority information, permission to access”(0054 – Andrade teaches multiple access levels for the user data in the block chain system along with the verification check(s))
 	It would have been obvious before effective filing date of the claimed invention to incorporate block chain based multifactor personal identity verification system of Andrade into computer implemented controlled components particularly blockchain/IoT of Wright et al., because that would have allowed users of Wright to substitute and/or modify one method with other particularly verification of user data associated with the 
 	It is however, noted that Wright et al., Andrade do not teach “first user identification”, “second user identification”, although Andrade fig 1, 0025,0027 – Andrade teaches user profile stores username, password and other login information associated with the user, also Andrade supports verification of the user information as detailed in fig 1, element 116.    However, prior art of Connor et al., disclosed “first user identification”, “second user identification” (fig 3, 306,0024 – user ID including user #1, user#2…….and respective permissions defined as resource-based permission table element 302 corresponds to respective metadata)
 	It would have been obvious before effective filing date of the claimed invention to incorporate resource-centric authorization schemes particularly defining user identification, permission data structure associated with the resources of Connor et al., into users of Wright et al., Andrade because that would have allowed users of Wright et al., Andrade maintain metadata related to users permissions, perform required access requests (Connor: Abstract), while allowing flexibility to assign multiple roles to one or more users such as access control on data operations, specify users and groups of users to have restricted access rights to the resources (Connor: 0017), thereby secure data, while prevent other users from access, modifying the owner’s data.

 	The prior art of Andrade teaches “access authority information” (0054, line 1-6  – Andrade teaches access levels in the block chain environment such as access control levels may be granted on public/private key pair level)
	The prior art of Connor teaches at para 0020,0024 - user IDs, permissions associated with the role based permission database element 109, permissions such as CREATE,READ,UPDATE,DELETE, EXECUTE (CRUDE) in relation with resources (Connor: fig 3-4)
	It is however, noted that Wright et al., Andrade, Cannor do not teach “access authority information including second user identification information, the second user identification information is information indicating a user who is authorized to access the data”.  On the other hand, Aikas teaches access control list or ACL identifies user and permissions particularly first user associated with the first resource and second user associated with the second resource, ie., first user first access permission and second user second access permission (Aikas: 0004, col 2, line 3-8, fig 6,0112), while hosted storage service maintains and accesses metadata related to access control services (Aikas: Abstract), it is further noted that prior art of Aikas teaches both internal and 
 	It is further noted that prior art of Aikas disclosed “receiving a request including attribute information on data to register metadata including the attribute information” (Aikas: fig 1, element 116, 0006, page 2, line 20-28, 0032,0035 – Aikas teaches access control list that specifically identify users, access permissions for example first access control identifies first user  associated with the resources, similarly second user and second access permissions associated with the second user and respective second resources specifically defining metadata attributes.  The prior art of Aikas also teaches metadata maintains various attributes such as object creation time, object size, hashes, access control list is part of the buckets and objects as detailed in 0032, as such access control list associated with a bucket containing objects with respect to group of users, roles and like as detailed in 0035, therefeore, the prior art of Wright, Aikas supports defining metadata and respective attributes including hash (values and/or function)
 	It would have been obvious before effective filing date of the claimed invention to incorporate host storage access control permissions list to in associated users both external and internal credential of Aikas et al., into users of Wright et al., Andrade, Cannor because that would have allowed users of Wright et al., Andrade, Cannor to define specific access control list authorizing specific resources, maintaining metadata of of each object associated with the respective user ID, permissions (fig 6), while allowing delegating authorization of another system resources, bringing the flexibility to serve resources to the authorized users and protecting secretes and/or unknown factors (Aikas: 0007)
Claim 8-16 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable  over WRIGHT Craig Steven et al., (hereafter Wright), WO 2017/187397 published Nov 2017, Sainaney, US Pub.No. 20070208743 published Sep,2007 Connor et al., (hereafter Connor), US Pub. No. 2016/0255096 published Sep,2016, in view of  Aikas et al., (hereafter Aikas), US Pub.No. 2014/0143543 published May,2014

Claims 1 - 7. (Canceled)

As to Claim 8,11-12,  Wright teaches a system which including “ A non-transitory computer-readable storage medium storing a program that causes a processor included in node device in a data circulation network to execute a process, the process comprising” (Abstract, page 3, line 26-32 – Wright teaches both hardware and software on computer-implemented system and method) :
 	“when receiving a registration request including attribute information on data that a terminal connected to the node device has, to register metadata including the attribute information, transferring the metadata to another node device included in the data circulation network; when receiving an first obtainment request to obtain the metadata” (fig 1, page 1, line 19-25, page 5, line 1-5, page 38, line 19-23, page 44, line 1-5, line 15-19,  31-32, page 45, line 1-6 - Wright teaches blockchain transaction environment that provides using metadata, Wright teaches metadata attributes including security and verification control components using look-up key or cryptographic key arrangement for example devices connected in the blockchain-related address, further it is noted that Wright specifically teaches metadata may store a hyperlink to a file containing more 
	“when receiving a first obtainment request to obtain the metadata” (page 6,     line 12-21 – Wright teaches metadata provided within the transaction of the blockchain)
 	“determining, based on the user information (page 29, line 16-22), whether or not a user specified by the request to obtain the metadata is given to the metadata, referring to the attribute information”(page 5, line 1-5 – Wright teaches defining metadata in accessing blockchain transactions with access and verification i.e, security associated with metadata), it is further noted that Wright teaches multiple techniques with respect to referring to the attribute information (Wright: page 16-17); prior art of Sainaney also teaches user credentials (Sainaney:0065-0068 corresponds to referring to the attribute information)
 	“obtaining the metadata which is permitted to access from the user (Wright:     page 54, line 1-11 – Wright teaches metadata-code hash including user signature in a P2SH command to verify the origin of the metadata, note: P2SH is the bitcoin protocol or another blockchain protocol typically having user credentials),  the specified in the first obtainment request” (page 10, line 29-31, page 11, line 1-6,page 40, line 12-16 – 
 	“transmitting the obtained metadata to an issuer of the first obtain request    (page 6, line 16-18, page 9, line 1-2, page 10, line 1-5, fig 1); and
 	when receiving a second obtainment request including data identification to obtain data that is identified by the data identification based on the metadata, obtaining the data from the terminal and transferring the data to a requestor of the data” (Wright: page 7, line 1-3, line 11, page 14, line 30-31, page 16, line 19-25, page 15-16 table – defining metadata attributes with respect to transactions and transferring data on to the other node(s), i.e, communicating with other nodes in the network, it is further noted that Wright teaches hashing that has hash value stored data item corresponds to data identification).
 	It is however, noted that Wright does not disclose “the first obtainment request including first keyword information that indicates a keyword and user identification information”,  “the user identification,  access authority information, permission to access”, although Wright teaches access data using public/private key using cryptography in verifying and securing data (page 5, line 15).  
	However, prior art of Sainaney teaches “the first obtainment request including first keyword information that indicates a keyword”(0010, 0155-0156, fig 9-10 – Sainaney teaches protection and/or encryption of document process supporting search engines, further from the document list, generates automatically keyword list element is identical to instant specification verifying user authentication , access right authority in para 0060, 0098-0099, it is further noted that Sainaney specifically teaches username/password, userID/PIN embedded in the document JavaScript code sends the user identifier such as email address, username and like to the authentication server as detailed in 0070, thus, Sainaney teaches user ID/PIN, may also part of the metadata)
 	“the user identification” (0067-0068 – user ID/password);  “access authority information, permission to access” (0032,0035, fig 2, 0055 – Sainaney teaches document creation engine, creating protected documents via access policy  to access the documents from the access the engine element 102, further access policies as defined that may block contain functions because author/publisher may deny a viewing 
	It would have been obvious before effective filing date of the claimed invention to incorporate administering access permissions for computer resources particularly defining searching rights enable documents supported by the permission in accordance with the users credentials of  Sainaney into computer implemented controlled components  particularly blockchain/IoT of Wright et al., because that would have allowed users of Wright to define data structure of   access permissions for computer resources particularly using searching rights that satisfy the search criteria, selecting keywords list for the list of documents of Sainaney to determine whether a user or user group authorized to access a particular document(s) while processing and maintaining protected files keywords associated with protected documents (Abstract, 0011), 
	It is however, noted that Wright et al., Sainaney do not teach “first user identification”, “second user identification”, although Sainaney at para 0034-0035 specifically teaches Sainaney teaches user identify database element 121 maintaining list of users 122, 124 corresponds to first user and second user identification information with respect to authentication.  However, prior art of Connor et al., disclosed “first user identification”, “second user identification” (fig 3, 306,0024 – user ID including user #1, user#2…….and respective permissions defined as resource-based permission table element 302 corresponds to respective metadata)
 	It would have been obvious before effective filing date of the claimed invention to incorporate resource-centric authorization schemes particularly defining user identification, permission data structure associated with the resources of Connor et al., into users of Wright et al., Sainaney because that would have allowed users of Wright et al., Sainaney maintain metadata related to users permissions, perform required access requests (Connor: Abstract), while allowing flexibility to assign multiple roles to one or more users such as access control on data operations, specify users and groups of users to have restricted access rights to the resources (Connor: 0017), thereby secure data, while prevent other users from access, modifying the owner’s data.
	The prior art of Sainaney teaches user list and respective permissions are maintained in user identify database element 121.  Prior art of Sainaney teaches user identify database element 121 maintaining list of users 122, 124 corresponds to first 
 	The prior art of Connor teaches at para 0020,0024 - user IDs, permissions associated with the role based permission database element 109, permissions such as CREATE,READ,UPDATE,DELETE, EXECUTE (CRUDE) in relation with resources (Connor: fig 3-4)
 	It is however, noted that Wright et al., Sainaney, Connor do not disclose “access authority information including second user identification information, the second user identification information is information indicating a user who is authorized to access the data”.  On the other hand, Aikas teaches access control list or ACL identifies user and permissions particularly first user associated with the first resource and second user associated with the second resource, ie., first user first access permission and second user second access permission (Aikas: 0004, col 2, line 3-8, fig 6,0112), while hosted storage service maintains and accesses metadata related to access control services (Aikas: Abstract), it is further noted that prior art of Aikas teaches both internal and external credential for example user name, user ID, token access permissions and like (Aikas: 0049).
 	It is further noted that prior art of Aikas disclosed “receiving a request including attribute information on data to register metadata including the attribute information” (Aikas: fig 1, element 116, 0006, page 2, line 20-28, 0032,0035 – Aikas teaches access control list that specifically identify users, access permissions for example first access control identifies first user  associated with the resources, similarly second user and 
 	It would have been obvious before effective filing date of the claimed invention to incorporate host storage access control permissions list to in associated users both external and internal credential of Aikas et al., into users of Wright et al., Sainaney, Connor because that would have allowed users of Wright et al., Sainaney, Connor to define specific access control list authorizing specific resources, maintaining metadata of of each object associated with the respective user ID, permissions (fig 6), while allowing delegating authorization of another system resources, bringing the flexibility to serve resources to the authorized users and protecting secretes and/or unknown factors (Aikas: 0007).

As to Claim 9,  Wright  disclosed  “when receiving the registration request, computing a hash value of the data corresponding to the metadata, and the metadata transferred to the other plurality of node devices includes the hash value (page 29, line 22-30, page 40, line 18-32, page 41, line 1-3).

As to Claim 10,  Wright  disclosed  “sharing the attribute information included in the metadata using a blockchain.(page 4, line 5-7, page 9, line 6-16)

As to Claim 13, Sainaney teaches “wherein the attribute information includes second keyword information relating to metadata and identifier of metadata registration transaction (0010,0036 – Sainaney teaches search engine to access a series of keywords associated with protected files), and the obtaining the metadata based the second keyword information in the attribute information and the first keyword information in the first obtainment request (0036, 0155-0156 - Sainaney teaches generating keyword list element 906, from the right-enabled document and Sainaney also teaches access document data including document metadata, document description, security setting, access  permissions and like)

As to Claim 14, Connor disclosed “wherein the determining includes giving, when the first user identification is matched the second user, the permission to access to the metadata to the user” (Connor: 0032-0033 – Connor performs lookup operation on master table for resource ID match request particularly identifying resources, permissions, user ID that matches the user ID of the second user)

As to Claim 15,  Sainaey teaches “determining whether or not the metadata whicih is specified by the user identification and includes the keyword present in the registered metadata” (Sainaey teaches at para 0010, 0155-0156, fig 9-10 –protection and/or encryption of document process supporting search engines, further from the generates automatically keyword list element 906 as part of encryption process, as such the document list and associated keyword list are encrypt protected, may be accessed via users credentials as input to the system, it is further noted that Sainaney specifically teaches “keywords associated with protected files 0010, as such search engine includes input field for accepting user’s search criteria for example as supported fig 10, 0156); and “user identification information” (0053-0054, 0065-0070), “giving the user to the permission to access to the metadata when the metadata which is specified by the user identification includes the keyword is present in the registered metadata” (Sainaey: fig 10, 0156-0158 – Sainaey teaches rights-enabled searches particularly access to the author of the document including document policies and permissions further policies and permissions with respect to user search list forms metadata).  However, prior art of Connor et al., disclosed “first user identification”, “second user identification” (Connor : fig 3, 306,0024 – user ID including user #1, user#2…….and respective permissions defined as resource-based permission table element 302 corresponds to respective metadata)

As to claim 16, Write disclosed “the data identification is specified by the requestor based on the transmitted metadata” (page 5, line 20-22, page 6, line 3 – Writes teaches hash function associated with the transaction of blockchain, and hash value of respective block  corresponds to metadata or the hash value is identical to instant specification 0040.  





	Conclusion	

The prior art made of record
				a.  	WO 2017/187397   	
				b. 	US Pub. No.  	20070208743
				c. 	US Pub. No. 		20170279801
				d. 	US Pub. No. 		2016/0255096
				e. 	US Pub. No. 		20140143543














 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 












Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information  for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


                                                                                                                                                                                                        
/Srirama Channavajjala/Primary Examiner, Art Unit 2154